TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00044-CR


                         Carlos Gomez a/k/a Carlos Ulloa, Appellant

                                                v.

                                 The State of Texas, Appellee


              FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-06-301119, THE HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Carlos Gomez a/k/a Carlos Ulloa has filed a notice of appeal from a

decision of the Court of Criminal Appeals dismissing without written order appellant’s subsequent

application for writ of habeas corpus. See Ex parte Gomez, WR-78,041-06 (Tex. Crim. App.

July 13, 2016). We do not have jurisdiction over this appeal. Only the Texas Court of Criminal

Appeals has jurisdiction in final post-conviction felony proceedings, and we have no authority to

review that court’s decisions. See Tex. Code Crim. Proc. art. 11.07; see also Kelley v. State,

No. 03-15-00577-CR, 2016 WL 612930, at *1 (Tex. App.—Austin, Feb. 12, 2016, no pet.)

(mem. op., not designated for publication) (citing Ex parte Wilson, No. 06-12-00135-CR,

2012 WL 3861269, at *1 (Tex. App.—Texarkana Sept. 6, 2012, no pet.) (mem. op., not designated

for publication)). Accordingly, we dismiss the appeal for want of jurisdiction.
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: February 7, 2020

Do Not Publish




                                               2